
	
		II
		110th CONGRESS
		1st Session
		S. 1881
		IN THE SENATE OF THE UNITED STATES
		
			July 26, 2007
			Mr. Harkin (for himself
			 and Mr. Specter) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To amend the Americans with Disabilities Act of 1990 to
		  restore the intent and protections of that Act, and for other purposes.
		  
	
	
		1.Short
			 titleThis Act may be cited as
			 the Americans with Disabilities Act
			 Restoration Act of 2007.
		2.Findings and
			 purposes
			(a)FindingsCongress
			 finds that—
				(1)in enacting the
			 Americans with Disabilities Act of 1990, Congress intended that the Act
			 establish a clear and comprehensive prohibition of discrimination on the
			 basis of disability, and provide broad coverage and vigorous and
			 effective remedies without unnecessary and obstructive defenses;
				(2)decisions and
			 opinions of the Supreme Court have unduly narrowed the broad scope of
			 protection afforded by the Americans with Disabilities Act of 1990, eliminating
			 protection for a broad range of individuals whom Congress intended to
			 protect;
				(3)in enacting the
			 Americans with Disabilities Act of 1990, Congress recognized that physical and
			 mental impairments are natural parts of the human experience that in no way
			 diminish a person’s right to fully participate in all aspects of society, but
			 Congress also recognized that people with physical or mental impairments having
			 the talent, skills, abilities, and desire to participate in society are
			 frequently precluded from doing so because of prejudice, antiquated attitudes,
			 or the failure to remove societal and institutional barriers;
				(4)(A)Congress modeled the
			 Americans with Disabilities Act of 1990 definition of disability on that of
			 section 504 of the Rehabilitation Act of 1973 (referred to in this section as
			 section 504), which had, prior to the date of enactment of the
			 Americans with Disabilities Act of 1990, been construed broadly to encompass
			 both actual and perceived limitations, and limitations imposed by society;
			 and
					(B)the broad conception of the definition
			 contained in section 504 had been underscored by the Supreme Court’s statement
			 in its decision in School Board of Nassau County v. Arline, 480 U.S. 273
			 (1987), that the definition acknowledged that society’s myths and fears
			 about disability and disease are as handicapping as are the physical
			 limitations that flow from actual impairment;
					(5)in adopting, in
			 the Americans with Disabilities Act of 1990, the concept of disability
			 expressed in section 504, Congress understood that adverse action based on a
			 person’s physical or mental impairment is often unrelated to the limitations
			 caused by the impairment itself;
				(6)instead of
			 following congressional expectations that the term disability
			 would be interpreted broadly in the Americans with Disabilities Act of 1990,
			 the Supreme Court has ruled, in Toyota Motor Manufacturing, Kentucky, Inc. v.
			 Williams, 534 U.S. 184 (2002), that the elements of the definition need
			 to be interpreted strictly to create a demanding standard for qualifying as
			 disabled and, consistent with that view, has narrowed the application
			 of the definition in various ways; and
				(7)contrary to
			 explicit congressional intent expressed in the committee reports for the
			 Americans with Disabilities Act of 1990, the Supreme Court has eliminated from
			 the Act’s coverage individuals who have mitigated the effects of their
			 impairments through the use of such measures as medication and assistive
			 devices.
				(b)PurposeThe
			 purposes of this Act are—
				(1)to effect the
			 Americans with Disabilities Act of 1990’s objectives of providing a
			 clear and comprehensive national mandate for the elimination of
			 discrimination and clear, strong, consistent, enforceable
			 standards addressing discrimination by restoring the broad scope of
			 protection available under the Americans with Disabilities Act of 1990;
				(2)to respond to
			 certain decisions of the Supreme Court, including Sutton v. United Air Lines,
			 Inc., 527 U.S. 471 (1999), Murphy v. United Parcel Service, Inc., 527 U.S. 516
			 (1999), Albertson’s, Inc. v. Kirkingburg, 527 U.S. 555 (1999), and Toyota Motor
			 Manufacturing, Kentucky, Inc. v. Williams, 534 U.S. 184 (2002), that have
			 narrowed the class of people who can invoke the protection from discrimination
			 that the Americans with Disabilities Act of 1990 provides; and
				(3)to reinstate the
			 original congressional intent regarding the definition of disability in the
			 Americans with Disabilities Act of 1990 by clarifying that the protection of
			 that Act is available for all individuals who are—
					(A)subjected to
			 adverse treatment based on an actual or perceived impairment, or a record of
			 impairment; or
					(B)adversely
			 affected—
						(i)by
			 prejudiced attitudes, such as myths, fears, ignorance, or stereotypes
			 concerning disability or particular disabilities; or
						(ii)by
			 the failure to remove societal and institutional barriers, including
			 communication, transportation, and architectural barriers, or the failure to
			 provide reasonable modifications to policies, practices, and procedures,
			 reasonable accommodations, and auxiliary aids and services.
						3.Findings in
			 Americans with Disabilities Act of 1990Section 2(a) of the Americans with
			 Disabilities Act of 1990 (42 U.S.C. 12101(a)) is amended—
			(1)by striking
			 paragraph (1) and inserting the following:
				
					(1)(A)physical and mental
				disabilities are natural parts of the human experience that in no way diminish
				a person’s right to fully participate in all aspects of society; and
						(B)(i)people with physical or
				mental disabilities having the talent, skills, abilities, and desire to
				participate in society are frequently precluded from doing so because of
				discrimination; and
							(ii)other people who have a record of a
				disability or are regarded as having a disability have also been subjected to
				discrimination;
							; and
				
			(2)by striking
			 paragraph (7) and inserting the following:
				
					(7)(A)individuals with
				disabilities have been subjected to a history of purposeful unequal treatment,
				have had restrictions and limitations imposed upon them because of their
				disabilities, and have been relegated to positions of political powerlessness
				in society; and
						(B)classifications and selection criteria
				that exclude individuals with disabilities should be strongly disfavored,
				subjected to skeptical and meticulous examination, and permitted only for
				highly compelling reasons, and never on the basis of prejudice, myths,
				irrational fears, ignorance, or stereotypes about
				disability;
						.
				
			4.Disability
			 definedSection 3 of the
			 Americans with Disabilities Act of 1990 (42 U.S.C. 12102) is amended—
			(1)by striking
			 paragraph (2) and inserting the following:
				
					(2)Disability
						(A)In
				generalThe term disability means—
							(i)a
				physical or mental impairment;
							(ii)a record of a
				physical or mental impairment; or
							(iii)being regarded
				as having a physical or mental impairment.
							(B)Rule of
				construction
							(i)Determination
				of impairmentThe determination of whether an individual has a
				physical or mental impairment shall be made without regard to—
								(I)whether the
				individual uses a mitigating measure;
								(II)the impact of
				any mitigating measures the individual may or may not be using;
								(III)whether any
				manifestation of the impairment is episodic; or
								(IV)whether the
				impairment is in remission or latent.
								(ii)Mitigating
				measuresThe term mitigating measure means any
				treatment, medication, device, or other measure used to eliminate, mitigate, or
				compensate for the effect of an impairment, and includes prescription and other
				medications, personal aids and devices (including assistive technology devices
				and services), reasonable accommodations, and auxiliary aids and
				services.
							;
				and
			(2)by redesignating
			 paragraph (3) as paragraph (7) and inserting after paragraph (2) the
			 following:
				
					(3)Mental
				impairmentThe term mental, used with respect to an
				impairment, means any mental or psychological disorder such as mental
				retardation, organic brain syndrome, emotional or mental illness, or specific
				learning disability.
					(4)Physical
				impairmentThe term physical, used with respect to
				an impairment, means any physiological disorder or condition, cosmetic
				disfigurement, or anatomical loss affecting 1 or more of the following body
				systems:
						(A)Neurological.
						(B)Musculoskeletal.
						(C)Special sense
				organs.
						(D)Respiratory,
				including speech organs.
						(E)Cardiovascular.
						(F)Reproductive.
						(G)Digestive.
						(H)Genitourinary.
						(I)Hemic and
				lymphatic.
						(J)Skin.
						(K)Endocrine.
						(5)Record of a
				physical or mental impairmentThe term record of a physical
				or mental impairment means a history of, or a misclassification as
				having, a physical or mental impairment.
					(6)Regarded as
				having a physical or mental impairmentThe term regarded as
				having a physical or mental impairment means perceived or treated as
				having a physical or mental impairment, whether or not the individual involved
				has an
				impairment.
					.
			5.Adverse
			 actionThe Americans with
			 Disabilities Act of 1990 is amended by inserting after section 3 (42 U.S.C.
			 12102) the following:
			
				4.Adverse
				actionAn adverse action taken
				by an entity covered under this Act against an individual because of that
				individual’s use of a mitigating measure or because of a side effect or other
				consequence of the use of such a measure shall constitute discrimination under
				this
				Act.
				.
		6.Discrimination
			 on the basis of disabilitySection 102 of the Americans with
			 Disabilities Act of 1990 (42 U.S.C. 12112) is amended—
			(1)in subsection
			 (a), by striking against a qualified individual with a disability
			 because of the disability of such individual and inserting
			 against an individual on the basis of disability; and
			(2)in subsection
			 (b), in the matter preceding paragraph (1), by striking the term
			 discriminate and inserting discriminate against an
			 individual on the basis of disability.
			7.Qualified
			 individualSection 103(a) of
			 the Americans with Disabilities Act of 1990 (42 U.S.C. 2113(a)) is amended by
			 striking that an alleged and
			 inserting
			
				that—(1)the individual alleging discrimination
				under this title is not a qualified individual with a disability; or
				(2)an
				alleged
				.
		8.Rule of
			 constructionSection 501 of
			 the Americans with Disabilities Act of 1990 (42 U.S.C. 12201) is amended by
			 adding at the end the following:
			
				(e)Broad
				constructionIn order to ensure that this Act achieves the
				purpose of providing a comprehensive prohibition of discrimination on the basis
				of disability and to advance the remedial purpose of this Act, the provisions
				of this Act shall be broadly construed.
				(f)Regulations
					(1)In
				generalNot later than 180 days after the date of enactment of
				the Americans with Disabilities Act Restoration Act of 2007—
						(A)the Attorney
				General, the Equal Employment Opportunity Commission, and the Secretary of
				Transportation shall issue regulations described in sections 106, 204, 223,
				229, 244, and 306, as appropriate, including regulations that implement
				sections 3 and 4, to carry out the corresponding provisions of this Act, as
				this Act is amended by the Americans with Disabilities Act Restoration Act of
				2007; and
						(B)the Architectural
				and Transportation Barriers Compliance Board shall issue supplementary
				guidelines described in section 504, to supplement the existing Minimum
				Guidelines and Requirements for Accessible Design for purposes of titles II and
				III of this Act, as this Act is amended by the Americans with Disabilities Act
				Restoration Act of 2007.
						(2)ConstructionNothing
				in this subsection shall be construed to limit the authority of an officer or
				agency described in paragraph (1) to issue regulations or guidelines under any
				other provision of this Act, other than this subsection.
					(g)Deference to
				regulations and guidanceDuly issued Federal regulations and
				guidance for the implementation of the Americans with Disabilities Act of 1990,
				including provisions implementing and interpreting the definition of
				disability, shall be entitled to deference by administrative agencies or
				officers, and courts, deciding an issue in any action brought under this
				Act.
				. 
		
